This cause came on for further consideration upon the filing by relator, Cincinnati Bar Association, of a motion for an order to show cause. Respondent, Patrick E. Moeves, was ordered to appear before this court on January 18, 2011. Respondent did not appear- as ordered.
Upon consideration thereof, it is ordered by this court that respondent, Patrick E. Moeves, is found in contempt for failure to comply with this court’s order of September 16, 2008. It is further ordered that determination of the appropriate punishment in this matter will be made when this court is provided with information necessary to determine the status of the criminal proceedings against the respondent in the state of Kentucky, Kenton County District Court.